         Case 3:17-cv-02200-RDM Document 46-2 Filed 12/09/19 Page 1 of 9



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 TERRI ALLFREY, Individually and as
 Administratrix of the Estate of Mary           NO. 3:17 CV 02200
 Ann Miller, Deceased,
                                                Hon. Robert D. Mariani
                        Plaintiff,
          v.

 GGNSC EAST STROUDSBURG LP,
 et al.,

                        Defendants.


           DEFENDANTS’ STATEMENT OF FACTS IN SUPPORT
         OF THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT

        Defendants, GGNSC East Stroudsburg LP, GGNSC East Stroudsburg GP,

LLC; and Golden Gate National Senior Care LLC; (hereinafter the “Defendants”),

state the following for their LR 56.1 statement of facts in support of their Motion

for Partial Summary Judgment:

        1.       This is a survival and wrongful death action in which Plaintiff claims

that the decedent, Mary Ann Miller, received inadequate nursing treatment while a

resident at the nursing home facility then known as Golden Living – Stroud, from

November 28, 2015 to January 13, 2016.

        2.       Plaintiff seeks both compensatory and punitive damages. See Dkt. 1,

Par. 81.



105853464.v1-12/9/19
         Case 3:17-cv-02200-RDM Document 46-2 Filed 12/09/19 Page 2 of 9



         3.      Ms. Miller presented at the Golden Living – Stroud facility on

November 28, 2015 from Pocono Medical Center, where she received surgical

treatment for a hip fracture after falling at her son’s home. See Ex. A, Report of

Harold Brem, MD, FACS.1

         4.      Ms. Miller presented to Golden Living – Stroud with co-morbidities

including a history of stroke, coronary artery disease, hypertension, diabetes,

elevated cholesterol, reflux, obesity, and a sacral ulcer developed at Pocono Medical

Center. Id., Par. 7.

         5.      Ms. Miller resided at Golden Living – Stroud until January 13, 2016,

when she returned to Pocono Medical Center. She died in the hospital on February

12, 2016 at the age of 79. Id., Pars. 1, 7.

         6.      Dr. Brem acknowledges that Ms. Miller presented to Golden Living –

Stroud from Pocono Medical Center with a sacral ulcer that he categorized as

“unavoidable,” though he characterized its progression as avoidable. Id., Par. 9(c).

         7.      On his review of the record, Dr. Brem claims at various points in his

report that Golden Living – Stroud “did not meet nor provide the standard of care”

as to Ms. Miller, that it “breached” and “grossly breached” the standard of care in

failing to avoid the progression of Ms. Miller’s wound. Id., Pars. 8, 9



1
    Dr. Brem is Plaintiff’s proffered expert witness.
                                              2
105853464.v1-12/9/19
         Case 3:17-cv-02200-RDM Document 46-2 Filed 12/09/19 Page 3 of 9



        8.       The record and Dr. Brem’s report do not demonstrate that the actions

of the Defendants rise to the level of malicious, willful, or wanton conduct necessary

for punitive damages.

        WHEREFORE, the Defendants respectfully request that the Court dismiss

Plaintiff’s claim for punitive damages.

                                          Respectfully submitted,

                                          FOX ROTHSCHILD LLP

                                          /s/ Eric E. Reed
                                          Jacqueline M. Carolan, Esquire
                                          Eric E. Reed, Esquire
                                          2000 Market Street, 20th Floor
                                          Philadelphia, PA 19103
                                          (215) 299-2741
                                          Attorneys for Defendants,
                                          GGNSC East Stroudsburg LP, GGNSC East
                                          Stroudsburg GP, LLC , and Golden Gate
                                          National Senior Care LLC

Dated: December 9, 2019




                                            3
105853464.v1-12/9/19
Case 3:17-cv-02200-RDM Document 46-2 Filed 12/09/19 Page 4 of 9




                      Exhibit A
Case 3:17-cv-02200-RDM Document 46-2 Filed 12/09/19 Page 5 of 9
Case 3:17-cv-02200-RDM Document 46-2 Filed 12/09/19 Page 6 of 9
Case 3:17-cv-02200-RDM Document 46-2 Filed 12/09/19 Page 7 of 9
Case 3:17-cv-02200-RDM Document 46-2 Filed 12/09/19 Page 8 of 9
         Case 3:17-cv-02200-RDM Document 46-2 Filed 12/09/19 Page 9 of 9



                           CERTIFICATE OF SERVICE

        I certify that, on December 9, 2019, I filed a copy of the foregoing with the

Court using the ECF system, which will cause notice and a copy to issue to counsel

of record.


                                        /s/ Eric E. Reed




105853464.v1-12/9/19
